Citation Nr: 0515475	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

In a November 2004 communication, the appellant's accredited 
representative asked for a reconsideration of a Board 
decision dated in September 2004 denying her entitlement to 
service connection for the cause of the veteran's death.  The 
request was granted by order for reconsideration dated in 
January 2005.  However, the reconsideration is now moot in 
view of the appellant's death as noted below.


FINDINGS OF FACT

1.  The veteran in this case had active military service from 
February 1968 to July 1970.  He died in January 2002 at the 
age of 52.  At the time of his death, service connection was 
in effect for post-traumatic stress disorder (PTSD).  A 
100 percent rating had been in effect from November 1996.

2.  In May 2005, the Board of Veterans' Appeals (Board) was 
notified that the appellant, the veteran's widow, died in 
January 2005.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of this 
appeal.  As a matter of law, a claim does not survive an 
individual's death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-
44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has therefore become moot by virtue of 
the death of the appellant and must be dismissed for a lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2004).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


